Citation Nr: 1208382	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for residuals of a gunshot wound, left thigh. 

2.  Entitlement to an initial compensable disability rating for Osgood-Schlatter's disease, right knee, for the time period prior to March 20, 2008. 

3.  Entitlement to an initial compensable disability rating for Osgood-Schlatter's disease, left knee, for the time period prior to March 20, 2008. 

4. Entitlement to an initial disability rating greater than 10 percent for Osgood-Schlatter's disease, right knee, for the time period from March 20, 2008. 

5. Entitlement to an initial disability rating greater than 10 percent for Osgood-Schlatter's disease, left knee, for the time period from March 20, 2008.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active military service from August 1967 to April 1968. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection for residuals of a left thigh gunshot wound, assigning an initial 10 percent rating effective March 3, 2006, and which awarded service connection for Osgood-Schlatter's disease of the right and left knees, assigning an initial noncompensable rating for each knee effective March 3, 2006.  Thereafter, the Veteran perfected an appeal as to the initial ratings assigned for his residuals of a left thigh gunshot wound and bilateral knee disabilities. 

In June 2007 the Veteran testified at a personal hearing before RO personnel.  A transcript of this proceeding has been associated with the claims file. 

In an April 2008 rating decision the RO granted an increased rating of 10 percent each for the Veteran's right and left knee disabilities, effective March 20, 2008.  The issue of entitlement to a higher disability rating based upon an initial grant of service connection remains before the Board.  See AB v. Brown, 6 Vet. App. 35   (1993); Fenderson v. West, 12 Vet. App. 119   (1999).

In December 2009 the Veteran testified before the undersigned Acting Veterans Law Judge during a Board Videoconference hearing.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in March 2010, at which time it was remanded for further development and adjudication.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In a November 2011 informal hearing presentation the Veteran's representative raised the issues of entitlement to service connection for hypertension, coronary artery disease, and depression.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that this case was previously remanded by the Board in March 2010.  At that time the Board requested that the Veteran be afforded another VA examination for his service-connected bilateral knee disorder and left thigh gunshot wound residuals.  Specifically the Board requested the following:

The Veteran should be scheduled for a VA orthopedic examination to evaluate the current nature and severity of his Osgood-Schlatter's disease of the knees and current residuals of a gunshot wound to the left thigh. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner. 

With respect to the examination of the scar and musculature of the left thigh, if the report of a CT (computed tomography) scan of the left thigh conducted in approximately 2008 or 2009 is successfully obtained by the RO/AMC and associated with the claims file, the examiner should discuss the significance of the findings of the report in evaluating the severity of the Veteran's service-connected residuals of the gunshot wound. 

The examiner should perform full range of motion studies of the knees and motion relevant to the left thigh and comment on any additional functional limitations of the knees or left thigh caused by pain, flare-ups of pain, weakness, fatigability, or incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion of the knees or left upper leg in degrees.  The examiner should also note whether there is any instability upon physical examination of the knees. 

The examiner should further indicate whether the Veteran is taking pain medications for pain in his knees or left thigh and whether he wears braces for his knees. (See December 2009 Board hearing transcript.)  If so, the examiner should comment as to whether the symptoms and objective manifestations of the Veteran's knee and left thigh disabilities reasonably warrant the use of any such pain medications or assistive devices. 

The examiner should further discuss the overall impact of the Veteran's left and right knee disabilities and left thigh disability on his social and occupational functioning and his performance of activities of daily living.   

Pursuant to the March 2010 Board remand the Veteran was afforded a VA examination in June 2010.  This examination report noted that the VA examiner did not review the claims file as it was not available at the time of the examination.  Furthermore, the June 2010 VA examiner did not answer many of the questions posed in the March 2010 Board remand.  In an August 2010 addendum to the June 2010 examination a new VA examiner reviewed the claims file but did not examine the Veteran.  The August 2010 VA examiner attempted to answer the questions posed in the March 2010 Board remand but indicated that he could not answer these questions or assess the severity of the Veteran's bilateral knee disorder without taking a history from and seeing the Veteran.  

Given the foregoing, the Board finds that compliance with the March 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

It appears that the Veteran receives regular care through VA.  The most recent VA treatment records noted in the claims file or the Virtual VA paperless claims file are of treatment through April 2011.  Thus, it appears that there may be outstanding treatment records that should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has satisfied each of these requirements.  An August 2010 VA examination report states that the Veteran was not working due to his knees.  Also, a January 2011 VA examination report states that the Veteran was last employed in construction in 2006.   

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for his service-connected residuals of a gunshot wound, left thigh and Osgood-Schlatter's disease of the knees.  Although they are listed separately on the title page, the issues are not independent and should be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994). 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

The record reveals that the Veteran has been unemployed since 2006 due, at least in part, to his service-connected bilateral knee disorder and is therefore not gainfully employed.  Therefore, on remand, the RO should consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

On remand, appropriate notice, in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), must be provided for the TDIU claim.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative appropriate VCAA notice with respect to the TDIU claim as well as the referred claims for service connection for hypertension, coronary artery disease, and depression.

2. The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who have additional relevant records of treatment of the Veteran for residuals of a left thigh gunshot wound or disability of the knees.

After the Veteran has signed the necessary authorizations for release of medical information (if any are necessary), the identified VA or private records should be obtained and associated with the claims folder. 

Ask the Veteran to indicate whether a CAT or CT scan of the left thigh performed at some time in 2008 or early 2009 (see December 2009 Board hearing transcript at page 5) was performed by VA or by a private physician, and ask if he can provide a more specific time frame as to when it was performed. Seek to obtain the corresponding records of treatment if they are sufficiently identified.

Request all relevant outstanding VA treatment records from April 2011 forward.


3. Adjudicate the referred claims of entitlement to service connection for hypertension, coronary artery disease, and depression.

4. Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected disorders to include residuals of a gunshot wound, left thigh and Osgood-Schlatter's disease of the knees.  All indicated tests and studies are to be performed.  

PRIOR TO THE EXAMINATION, THE CLAIMS FOLDER MUST BE MADE AVAILABLE TO THE EXAMINER FOR REVIEW.  A notation to the effect that this record review took place should be included in the report of the examiner. 

With respect to the examination of the SCAR AND MUSCULATURE OF THE LEFT THIGH, if the report of a CT (computed tomography) scan of the left thigh conducted in approximately 2008 or 2009 (see December 2009 Board hearing transcript, page 5) is successfully obtained by the RO/AMC and associated with the claims file, the examiner should discuss the significance of the findings of the report in evaluating the severity of the Veteran's service-connected residuals of the gunshot wound.  

The examiner should perform full RANGE OF MOTION studies of the knees and motion relevant to the left thigh and comment on any additional FUNCTIONAL LIMITATIONS OF THE KNEES OR LEFT THIGH CAUSED BY PAIN, FLARE-UPS OF PAIN, WEAKNESS, FATIGABILITY, OR INCOORDINATION.  To the extent practical, any additional functional limitation should be expressed as limitation of motion of the knees or left upper leg in degrees.  The examiner should also note whether there is any INSTABILITY upon physical examination of the knees. 

The examiner should further indicate whether the Veteran is taking PAIN MEDICATIONS for pain in his knees or left thigh and whether he wears BRACES for his knees or uses ASSISTIVE DEVICES for walking.  If so, the examiner should comment as to whether the symptoms and objective manifestations of the Veteran's knee and left thigh disabilities reasonably warrant the use of any such pain medications or assistive devices. 

The examiner should further discuss the overall impact of the Veteran's left and right knee disabilities and left thigh disability on his SOCIAL AND OCCUPATIONAL FUNCTIONING, ORDINARY ACTIVITIES OF DAILY LIFE, AND PERFORMANCE OF ACTIVITIES OF DAILY LIVING (ADLs).

The examiner must describe the effects, if any, of the service-connected residuals of a gunshot wound, left thigh and Osgood-Schlatter's disease of the knees on the Veteran's ABILITY TO WORK and provide an opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected residuals of a gunshot wound, left thigh and Osgood-Schlatter's disease of the knees and any other service-connected disabilities.     

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5. Readjudicate the issues on appeal.  

Readjudication must include consideration of the claim for a TDIU and whether extraschedular consideration is warranted for the claims on appeal.

If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








(CONTINUED ON NEXT PAGE)


_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


